DETAILED ACTION

Applicant's Submission of a Response
Applicant’s submission of a response on 6/27/2022 has been received and fully considered.  In the response, claims 1, 2, 5, 7-12, 15, and 17-21 have been amended.  Therefore, claims 1-21 are pending.  It is noted that claims 10 and 20 are labeled in Applicant’s current response as “Original” but have been amended to remove “the the”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-14, 16-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0094757 to Vago in view of U.S. Patent Application Publication No. 2011/0072367 to Bauer.
With regard to claim 1, Vago discloses system for providing an interactive events platform (e.g., see Figs. 1 and 2), the system comprising: memory (e.g., see Fig. 2, database 215, clan data 245; see also paragraph 54) that stores information regarding an active online event associated with a content stream (e.g. a video game), the stored information including at set of one or more event features associated with participation in the online event (e.g., see at least paragraphs 65 and 69, wherein event data include time/date, game, members info); a communication interface that communicates over a communication network (e.g., see at least Fig. 1, network 155; see also paragraph 49), wherein the communication interface: sends a notification to one or more client computing devices regarding the active online event (e.g., see at least paragraphs 53 and 68), and receives a request from at least one of the client computing devices regarding access to participate in the active online event (e.g., see at least Fig. 6; see also paragraph 73), and a processor that executes instructions stored in memory (e.g., see hardware in Figs. 2 and 8), wherein execution of the instructions by the processor: generates event instructions for the at least one requesting client computing device (e.g., see Fig. 4, steps 410-415), wherein automatically providing the requesting client computing device includes initiating an automatic setup of event features with the online environment (e.g., at least paragraph 105, which discloses automatic download and swapping of game of game content); 
[claim 2] wherein the processor further: identifies one or more events available to each of the client computing devices; and generate a customized list of the available events for a user of the at least one requesting client computing device, wherein the notification sent to the at least one client computing device is based on the corresponding customized list (e.g., see at least paragraphs 56, 58, and 68); 
[claim 3] wherein the processor generates the customized list based on one or more indicators of interest from the user (e.g., see at least paragraphs 56, 58, and 68);
[claim 4] wherein the indicators of interest include at least one of registration by the user, participation by one or more designated friends or team members, and one or more designated titles of interest (e.g., see at least paragraphs 56, 58, and 68);
[claim 6] wherein the processor further generates a calendar display based on the customized list, wherein the calendar display indicates an activity status of each event on the customized list (e.g., see at least Fig. 3; see also paragraphs 65 and 66); and 
[claim 9] wherein the generated customized event instructions are further executable by the at least one requesting client computing device to set up a peripheral device for use during the online event (e.g., see at least paragraph 85); 
Vago discloses all of recited elements but is silent regarding launching an online environment for streamline access (as best understood).  Regarding claim 7, Vago discloses the event in the calendar (Fig. 3) from the point of view of the user.  Regarding claim 8, Vago discloses event invites are based on designated friends/teams (e.g., see at least paragraph 65, clans). 
In a related field of endeavor, Bauer teaches launching an online environment for streamline access (e.g., see paragraph 64, via quick link).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Vago with streamlined access via links as taught by Bauer in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, direct links in the calendar will provide quick access to the event attendees.  
Independent claims 11 and 21 are made obvious by the combination of Vago and Bauer based on the same analysis set forth above for claim 1, which is similar in claim scope.  Likewise, dependent claims 12-14 and 16-19 are made obvious by the combination of Vago and Bauer based on the same analysis set forth above for claims 2-9, which are similar in claim scope.  
Claims 5 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vago in view of Bauer as applied to claims 1 and 11 above, and further in view of U.S. Patent Application Publication No. 2011/0225235 to Schmidt. 
Vago discloses all of the recited features but is silent the online environment is a live broadcast.  
In a related field of endeavor, Schmidt teaches the online environment is a live broadcast (e.g., see at least paragraph 25).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Vago with a live broadcast as taught by Bauer in order to make a simple substitution of one known element for another to obtain predictable results.  In this case, substituting messaging or scheduling video games (e.g., see Vago at paragraph 53) with broadcasting a live event would be enjoyable for a user that is interesting in a watching a live event. 
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vago in view of Bauer as applied to claims 1 and 11 above, and further in view of U.S. Patent Application Publication No. 2016/0147399 to Berajawala. 
Vago discloses all of the recited features but is silent regarding the event being a video conference with group chat.  
In a related field of endeavor, Berajawala teaches an online event is a videoconference call, and wherein the generated customized event instructions are further executable by the at least one requesting client computing device to set up a group chat associated with the videoconference call (e.g., see Fig. 5A, that shows videoconference all and group chat; see also paragraphs 14 and 26).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Vago with a video conference call and group chat as taught by Bauer in order to make a simple substitution of one known element for another to obtain predictable results.  In this case, substituting messaging (e.g., see Vago at paragraph 53) for videoconference calls and group chat would be more personal and likely more enjoyable for each user. 

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. 
On page 11, Applicant argues that Vago’s planning of clan events “is different from offering ‘streamlined access’ to active online events that can be automatically launched.”  The Examiner respectfully disagrees when the combination of Vago and Bauer is considered.  Vago’s scheduding/planning of clan events (e.g., tournament games against other clans) provide event generation/acceptance to active online events.  That is, Vago’s scheduling system is accessible via a video game console, which also capable of automatically launching a game.   Additionally, Bauer (as set forth above) teaches a direct access via a link to an event.  Therefore, the combination of Vago (event generation and event acceptance) and Bauer (direct linking to the event) continue to meet all of the recited claim features.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/            Primary Examiner, Art Unit 3715